Case 4:17-cr-20657-MFL-SDD ECF No. 122 filed 09/30/20      PageID.737    Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                   Case No. 17-cr-20657
                                                   Hon. Matthew F. Leitman
v.

D1, TAVARAS WARREN,

     Defendant.
__________________________________________________________________/

      ORDER (1) DENYING DEFENDANT’S MOTION TO VACATE
      SENTENCE (ECF No. 116) AND (2) DENYING DEFENDANT A
                CERTIFICATE OF APPEALABILITY

      On March 27, 2019, Defendant Tavaras Warren appeared before the Court

and pleaded guilty to committing a Hobbs Act robbery in violation of 18 U.S.C. §

1951 and to discharging a firearm during and in relation to a crime of violence in

violation of 18 U.S.C. § 924(c). (See Plea Agreement, ECF No. 91.) The Hobbs Act

robbery was the crime of violence underlying Warren’s Section 924(c) offense. (See

id.) Warren acknowledged that he personally committed (and/or at a minimum,

aided and abetted the commission of) the Hobbs Act robbery. (See id.)

      On June 27, 2019, the Court sentenced Warren to 20 months in prison on the

Hobbs Act robbery conviction and 120 months on the firearm discharge conviction,

to be served consecutively to the 20-month sentence for the robbery conviction. (See


                                         1
Case 4:17-cr-20657-MFL-SDD ECF No. 122 filed 09/30/20       PageID.738     Page 2 of 4




Judgment, ECF No. 98.) Warren did not file a direct appeal of his convictions or

sentence.

      On June 18, 2020, Warren filed a motion to vacate his sentence under 28

U.S.C. § 2255. (See Mot., ECF No. 116.) Warren argues that his Section 924(c)

conviction can no longer stand in light of the Supreme Court’s decision in United

States v. Davis, __ U.S. __ , 139 S.Ct. 2319 (2019). More specifically, he contends

that after Davis, neither Hobbs Act robbery nor aiding and abetting a Hobbs Act

robbery is a “crime of violence” that may support a conviction under Section 924(c).

He also argues that his attorney was ineffective for failing to challenge his Section

924(c) conviction under Davis. Warren is not entitled to relief on either ground. As

described below, Warren’s argument is foreclosed by binding Sixth Circuit

precedent.

      At the time of Warren’s conviction, Section 924(c) defined a “crime of

violence” in two ways:

             For purposes of this subsection the term “crime of
             violence” means an offense that is a felony and—

             (A) has as an element the use, attempted use, or threatened
                 use of physical force against the person or property of
                 another, or

             (B) that by its nature, involves a substantial risk that
                 physical force against the person or property of
                 another may be used in the course of committing the
                 offense.


                                         2
Case 4:17-cr-20657-MFL-SDD ECF No. 122 filed 09/30/20         PageID.739   Page 3 of 4




18 U.S.C. § 924(c)(3)(A) and (B). The first definition is known and the “elements

clause” while the second definition is known as the “residual clause.” See United

States v. Richardson, 948 F.3d 733, 741-43 (6th Cir. 2020).

      In Davis, the Supreme Court held that the “residual clause” was void for

vagueness, but the Supreme Court left “intact” the “elements clause.” Id. at 741

(describing holding in Davis). Thus, even after Davis, an offense qualifies as a

“crime of violence” for purposes of Section 924(c) if it satisfies the “elements

clause.” See id. And the Sixth Circuit has squarely held that the crime of Hobbs Act

robbery satisfies the “elements clause.” See United States v. Gooch, 850 F.3d 285,

292 (6th Cir. 2017). That holding survived Davis because Davis concerned only the

“residual clause.” See Richardson, 948 F.3d at 741 (confirming that Gooch remains

good law after Davis). Likewise, the Sixth Circuit has held (after Davis) that aiding

and abetting a Hobbs Act robbery is a “crime of violence” under the elements clause.

Id. at 741-42.

      Since Warren’s Hobbs Act robbery conviction satisfies the “elements clause,”

it remains a “crime of violence” even after Davis, and Warren is therefore not

entitled to relief based upon Davis. And Warren’s counsel was not ineffective for

failing to challenge Warren’s conviction under Davis because such a challenge

would have been futile. See Coley v. Bagley, 706 F.3d 741, 752 (6th Cir. 2014)

(explaining that defense counsel’s failure to raise a futile argument is not deficient


                                          3
Case 4:17-cr-20657-MFL-SDD ECF No. 122 filed 09/30/20         PageID.740     Page 4 of 4




performance). Accordingly, Warren’s motion for relief from his sentence is

DENIED.

      Warren may not appeal the Court’s decision unless the Court issues a

certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B); Fed. R. App. P. 22. A

certificate of appealability may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). That

standard is met when “reasonable jurists could debate whether ... the petition should

have been resolved in a different manner.” Welch v. United States, 136 S. Ct. 1257,

1263 (2016) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Here,

reasonable jurists would not debate the Court’s conclusions that Warren’s Hobbs

Act robbery conviction is a “crime of violence,” that Warren’s attorney was not

ineffective, and that Warren is therefore not entitled to the relief he seeks. Thus, the

Court DENIES Warren a certificate of appealability.

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
Dated: September 30, 2020               UNITED STATES DISTRICT JUDGE

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 30, 2020, by electronic means and/or
ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764

                                           4
